Citation Nr: 1114954	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-31 724	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from January to May 1980.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2004 rating action that denied service connection for a cervical spine disability.

By decision of July 2007, the Board denied service connection for a cervical spine disability.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By September 2008 Order, the Court set aside the Board's July 2007 decision, and remanded the matter to the Board for further adjudication consistent with a July 2008 Motion for Remand of the VA Secretary.

By decisions of May 2009 and January 2011, the Board remanded this case to the RO for further development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes no nexus between the veteran's cervical spine disability and his military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A March 2004 pre-rating RO letter informed the Veteran of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2004 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the March 2004 document meeting the VCAA's notice requirements was furnished to the Veteran before the June 2004 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in a March 2006 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remands, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA and private medical records through 2011.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In April and August 2009, the Veteran stated that he had no additional information or evidence to submit in connection with his claim. The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The Veteran contends that he injured his cervical spine in service in April 1980, when he was struck by a truck.

The service medical records are completely negative for complaints, findings, or diagnoses of any cervical spine disability.  In early April 1980, the Veteran was seen in an emergency room after he was struck from behind by a truck while riding a bicycle.  He had no neck complaints, and examination of the cervical spine was normal.  The diagnoses were motor vehicle accident with concussion and loss of consciousness, and lumbosacral strain.  When seen again a week later, the Veteran complained of lower back pains, but there were no complaints related to the cervical spine.  Late April 1980 neurological examination was normal.  During hospitalization from late April to May 1980, examination of the neck showed full range of motion and no masses.  Examination of the extremities and neurological examination were negative,

Post service, the Veteran had no complaints related to the cervical spine on June 1980 VA examination, and the neck was normal on examination.  

In September 1980, the Veteran was seen in a VA clinic with complaints of low back pain since a motor vehicle accident in service in April 1980, and he also complained of headaches at the base of the neck.  Findings on neurosurgical examination in October included mild neck paraspinal spasm and no paravertebral tenderness.  Cervical spine X-rays were planned in November, but the Veteran failed to report for the X-rays.  When seen again in March 1981, the Veteran gave a history of having been in a car accident 2 months ago, which intensified his low back pain.  He also complained of neck pain and stiffness.  In July, the Veteran complained of neck pain.  Examination showed full range of motion of the cervical spine, and a foramen compression test was negative.  There were no motor or reflex deficits.  When seen for follow-up for neck and low back pain in April 1982, there was some tightness, but no paraspinal muscle spasm.

December 2002 cervical spine X-rays at the Altru Clinic revealed degenerative disc changes at C5-6 and C4-5 with anterior and posterior osteophytes, very minimal subluxation of C-4 on C-5, and torticollis with the apex to the right.

On February 2003 neurological examination, A. L., M.D., noted a left-sided neck pain that had its onset 2 or 3 months ago.  The Veteran had had no recent neck injuries, but had been involved in approximately 5 auto accidents that were associated with loss of consciousness, the last approximately 10 years ago.  Cervical spine magnetic resonance imaging revealed degenerative changes from C3-4 to C6-7, with mild spinal canal narrowing in these areas, but no significant disc protrusion.  The impression was symptoms of a radicular nature from the neck to the left shoulder into the forearm, which suggested a C6-7 radiculopathy.  

A cervical myelogram and computerized tomography in April 2003 at the Altru Hospital revealed spondylotic changes at C3-4 and C4-5 that mildly encroached upon both neural foramen.  Spondylotic changes with an associated midline and left paracentral disc protrusion at C5-6 resulted in mild to moderate central canal narrowing.  Spondylotic changes at C6-7 through T1-2 mildly encroached upon both neural foramen.  The Veteran subsequently underwent a left C5-6 and C6-7 discectomy and decompression of the left C-6 and C-7 nerve roots.  The diagnosis was left C-6 and C-7 radiculopathies.

On April 2004 VA examination, the examiner reviewed the claims folder and considered the question of whether the veteran's cervical spine disability was secondary to an accident in military service.  There was a history of an April 1980 accident wherein the Veteran was struck from behind by a truck while riding a bicycle, with loss of consciousness and lumbosacral strain; the Veteran now claimed a cervical spine injury that was unrecognized in that accident.  The examiner also noted the veteran's history of having been struck on the head with a chair at the age of 16, and a motorcycle accident in 1978 with no neck injuries, and Dr. A. L.'s February 2003 history of the veteran's involvement in approximately 5 auto accidents that were associated with loss of consciousness, the last approximately 10 years ago.  The Veteran also gave a history of 2 on-the-job falls in 1994, one of which was off a pay-loader and resulted in facial trauma when his face struck the floor, but there were no neck injuries or pain.  Current cervical spine X-rays revealed degenerative and postoperative changes with muscle spasm.  After examination, the impressions were herniated disc at C5-6 and C6-7, and osteophytic ridge at C6-7 with C6-7 radiculopathy symptoms postoperative allograft fusion, which the examiner opined were less than likely related to the inservice truck-bicycle accident.                  

On April 2009 chiropractic evaluation by B. B., the Veteran gave a 9-year history of neck problems which came about insidiously.  He also gave a 29-year history of low back problems since being struck by a truck while riding a bicycle.  

On October 2009 VA examination, the physician considered the question of whether the Veteran had a cervical spine disability that was related to his military service.  A history of having been struck by a truck in service in 1980 was noted, and the Veteran stated that no neck fractures were noted at the time of the accident.  The Veteran also gave a history of having been struck over the head with a chair at the age of 16, and a motorcycle accident in 1978 that did not involve a neck injury.  The examiner reviewed service medical records that documented the April 1980 accident, with momentary loss of consciousness, head injury, concussion, and acute lumbosacral strain, as well as post-service VA and private medical records from 1980 to 2009.  After current examination, the diagnoses were motor vehicle accident in April 1980, with no records of spine fracture or radiculopathy in the claims folder; cervical spine degenerative joint disease (DJD) with fusion from C5-7; and right arm numbness, ulnar entrapment versus cervical spine radiculopathy.  

After a review of the records and discussion of the veteran's case with another doctor, the examining physician opined that he would have to resort to mere speculation to support the veteran's claim that previous surgical intervention for cervical DJD was related to or caused by the 1980 inservice motor vehicle accident, as the objective findings developed over 20 years after the accident.  The doctor noted that there was no objective evidence in the record to indicate that the Veteran had cervical spine fractures, nor was there documentation of cervical disc protrusion or upper extremity radiculopathy following his 1980 motor vehicle accident, noting also the VA neurosurgeon's negative post-service findings in that respect in September 1980, 5 months after the accident.

On November and December 2009 examinations, C. B., M.D., diagnosed junctional syndrome at C7-T1 with right C-8 radiculopathy, but there was no history or other nexus to military service or any incident thereof.  In January 2010, the Veteran underwent a C7-T1 anterior cervical discectomy and fusion at the St. Patrick Hospital.  The diagnosis was C7-T1 DJD with radiculopathy.  In March and April 2010, Dr. C. B. felt that the Veteran was making a nice recovery following cervical fusion.

In a January 2011 addendum to his October 2009 examination report, the VA physician again reviewed the claims folder and the entire medical record, and opined that it was not at least as likely as not that the veteran's cervical spine disability was caused by or related to his 1980 motor vehicle accident or any inservice injury.  The doctor noted that contemporaneous April and May 1980 service medical records did not mention cervical spine pain or upper extremity numbness, tingling, or decreased motor function.  In particular, X-rays were reported as negative, and the examination on the day of the motor vehicle accident in April 1980 was reported as normal.  The Veteran also saw a VA neurosurgeon 6 months after the April 1980 motor vehicle accident, and he did not complain of cervical/neck pain or associated symptoms, and upper extremity examination was normal.  On that record, the physician opined that it was not at least as likely as not that cervical spine pain would present over 20 years after the event, without evidence of cervical spine pain or neurological findings immediately after the traumatic event.

The aforementioned competent and persuasive medical evidence establishes no nexus between the veteran's cervical spine disability and his military service or any incident thereof, including the April 1980 motor vehicle accident.  The competent medical opinions of record, the April 2004, October 2009, and January 2011 VA opinions, establish that that it was not at least as likely as not that the veteran's cervical spine disability was caused by or related to the April 1980 inservice accident.  The Board accords great probative value to those well-reasoned VA medical opinions, inasmuch as they were based on the examiners' thorough review of the veteran's military, medical, and post-service history, and current examinations of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2004, 2009, and 2011 VA examiners' findings, observations, and conclusions to be dispositive of the question of service connection, and that these persuasive, expert medical observations and well-reasoned opinions militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
Although a February 2007 VA outpatient record contains a past medical history of "cervical fusion related to an accident in 1980," the Board notes that such nexus is not documented by any service or post-service medical record, and thus does not constitute competent evidence of the alleged service connection.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by him, does not constitute competent medical evidence, and a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions; however, such do not provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own hearing symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render a persuasive opinion on a medical matters such as the etiology of any current cervical spine disability.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  

In addition, the Board finds that the veteran's statements regarding the onset of his cervical spine disability are not credible due to inconsistency.  Although the Veteran has claimed that a cervical spine injury was unrecognized in the April 1980 vehicle accident, this is contradicted by the service medical records which document no cervical spine complaints or findings associated with his April 1980 low back injury in the vehicle accident, and in fact the cervical spine was normal on contemporaneous examination.  Moreover, the Veteran claimed no neck disability in his original May 1980 claim for VA disability compensation at the time of separation from service, at which time he referenced a back injury in the April 1980 accident, and he had no neck complaints and there were no cervical spine pathological findings on June 1980 VA examination.  Although in September 1980 the Veteran was seen in a VA clinic with complaints of low back pain since a motor vehicle accident in service in April 1980, and he also complained of headaches at the base of the neck, he did not attribute his neck complaints to the April 1980 accident.  When the Veteran complained of neck pain and stiffness in March 1981, he gave a history of having been in a car accident 2 months ago.    

On February 2003 neurological examination, Dr. A. L. noted a left-sided neck pain that had its onset 2 or 3 months ago, and that the Veteran had had no recent neck injuries, but had been involved in approximately 5 auto accidents that were associated with loss of consciousness, the last approximately 10 years ago.  In April 2004, the Veteran stated that he was thought to have had a broken neck or collar bone in his April 1980 inservice accident, but that after many X-rays he was told that nothing had been broken.  While he also stated that he had had other accidents or injuries over the past 24 years, and that he did not remember any other neck injuries, this is inconsistent with his March 1981 complaints of neck pain and stiffness in association with a car accident 2 months ago.  On April 2009 chiropractic evaluation, the Veteran gave a 29-year history of low back problems since being struck by a truck while riding a bicycle, but he gave only a 9-year history of neck problems which came about insidiously.         
    
Given the abovementioned persuasive 2004, 2009, and 2011 VA medical opinion evidence against service connection for a cervical spine disability, and the appellant's contradictory history with respect to the onset thereof, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that his cervical spine disability is related to his military service, to include the April 1980 accident.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


